Citation Nr: 1137341	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from April 1984 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, declined to reopen the Veteran's service connection claim.

The Veteran testified at a June 2010 hearing held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

On appeal in April 2011, the Board reopened the issue and remanded the underlying service connection claim for additional development, to include scheduling a VA examination.  That development has been completed and the case now returned to the Board.

Additional evidence was received after the issuance of the supplemental statement of the case in August 2011, without a waiver of the right to have the additional evidence reviewed by the RO.  As the additional evidence is duplicative of evidence already of record, a referral of the additional evidence to the RO for initial consideration is not warranted.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

No currently diagnosed low back disorder was first manifested on active duty service or during the first post-service year; the preponderance of the evidence is against a finding that such is related to military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A January 2006 letter satisfied the notice provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter failed to notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, such omission is harmless error in light of the denial of service connection here.  No effective date or evaluation shall be assigned.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and an opinion was obtained following the April 2011 Board remand; the Veteran has not argued, and the record does not reflect, that this examination and opinion is inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner has reviewed the claims file, examined the Veteran fully, and offered the requested medical opinion, with rationale.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

II.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that her low back disorder is related to service.  Specifically, she claims that her low back disorder is the result of injuries she sustained (1) when she fell from a truck during service, and/or (2) when she lifted camouflage poles.  She also relates her back pain to an undiagnosed illness contracted during or caused by her service.  See March 2008 VA Form 9.  Alternatively, she alleges that her low back disability is part of a systemic arthritis condition, currently service connected in her knees.

Service treatment records (STRs)were reviewed.  The Veteran's April 1984 enlistment examination contains a normal clinical evaluation of the spine.  A September 1985 periodic examination also contains a normal clinical evaluation of the spine; however, the clinician noted that the Veteran had recently thrown her back out and had been sent to her quarters.  The Veteran was treated for back pain in September 1985.  She was treated for back pain again in September 1986 after lifting several objects.  The impression was muscle spasm and lumbar strain.  She was sent to her quarters.  Several days later, her back pain was noted to be resolving.  In April 1987, the Veteran was treated for low back pain after taking down a tent.  She reported a history of pulled back muscles.  The assessment was low back pain.
In September 1987, she complained of thoracic back pain.  In June 1989, the Veteran was treated in the emergency room for back pain after lifting camouflage poles.  The assessment was lumbar paravertebral muscle strain.  In September 1989, the Veteran was treated in the emergency room after falling while playing soccer.  The diagnosis was coccyx contusion.  She was given a two week profile.  There is no separation examination in the claim file.

Post-service private treatment records show that the Veteran was involved in a motor vehicle accident in May 1993 in which her car was rear-ended.  She was treated for neck pain.  The assessment was trapezius muscle strain.

An August 1994 VA treatment record shows that the Veteran complained of low back pain; she related this to straining to relieve pressure on her knees when squatting to lift.  No diagnosis was provided for the low back, nor were low back symptoms objectively noted.

A December 1996 private treatment record shows that the Veteran was treated for non-cardiac chest pain.  X-rays showed "substantial scoliosis."

A June 1997 VA treatment record shows that the Veteran requested an evaluation after a chiropractor reportedly told her that her spine was shaped like an "S."  In May 1998, the Veteran complained of low back pain that radiated to the right leg, which had started after running.  The assessment was mechanical low back pain.  The clinician prescribed pain medication and Valium.  In July 1998, the Veteran was treated for back pain after bending over.  The assessment was acute low back pain and spasm.  An MRI showed degenerative joint disease but no herniated disc or root compression.  In August 1998, she complained of chronic low back pain, and related a story of trying to round up a cow on her farm three months earlier.  The assessment was chronic diffuse arthralgias, myalgias, and fatigue. 

A November 1998 VA treatment record shows that a whole body bone scan was performed, which was compared with an October 1994 bone scan that had been performed in relation to her nonservice-connected knee complaints.  The 1998 scan showed a small focus of mildly increased activity at the L5/S1 region of the spine on the right side.  The impression was degenerative change in the L5/S1 region, "as documented on previous MRI."  The Veteran continued to receive intermittent treatment for back pain in 2000.  She was diagnosed with fibromyalgia in 2000.

In April 2005, the Veteran was treated for back pain after sneezing.  The diagnosis was lumbar spine strain.  The Veteran continued to receive intermittent treatment for back pain in 2005 and 2006.  A February 2007 lumbar spine MRI was normal.  In March and May 2007, the Veteran reported back pain of 13 years' duration.  X-rays showed mild scoliosis with convexity to the left side and sacralization of L5 vertebra.  The Veteran continued to receive intermittent treatment for back pain from 2007 to 2011.

Pursuant to the April 2011 Remand Order, the Veteran submitted to a VA spine examination that same month.  She arrived in a wheelchair.  She recalled falling from a truck during basic training and landing on her back, but did not report to sick call after this incident.  She also reported back pain after picking up a bag of camouflage poles, after which she was sent to quarters and given muscle relaxers.  The back pain resolved with time, and there were no further episodes of back pain during service.  The Veteran also recalled a post-service motor vehicle accident during which she was rear-ended, which caused minor back pain that resolved with time.  In 1992, she developed severe back pain after bending over, but no etiology was provided.  A chiropractor had reportedly told her she had a back problem, and she was told by a VA clinician that she had a herniated disc in the lumbar spine.  She used a walker and cane for ambulation and wore a back brace.  She was given a scooter and TENS unit for fibromyalgia pain.  

The examiner asked the Veteran to stand after she reported being able to clean her house, shop, shower, dress, cook, and drive her own car.  The Veteran "stood ever so slowly using her arms on her knees and thighs to push herself up as if she had muscular dystrophy."  She appeared stiff, but was able to stand erect, and her posture was relatively good.  Her spinal curves appeared normal.  She walked stiffly to the examining table.  No acute muscle spasm or tenderness was noted on palpation.  The paravertebral muscles were bilaterally stiff, but the examiner felt the Veteran's posturing had "a lot to do with the palpatory findings."  Specifically, he noted that she was not relaxed.  During range of motion testing, the Veteran began crying, which "worked into sobbing" and moaning.  This continued for the remainder of the examination.  Afterwards, she applied her back brace and sat in the wheelchair without any difficulty.  

The examiner diagnosed musculoskeletal pain of the lumbar spine area.  She found no indications of any organic low back pain.  She reviewed VA treatment records, including the 1994 and 1998 bone scans, the 1998 MRI, and the 2007 MRI and X-rays.  She determined that while the bone scans and MRIs indicated that the Veteran "might have some early degenerative disc disease that is beginning," there was definitely no bulging or herniation of any disc.  The examiner further noted that the sacralization of the L5 vertebra was congenital.  She noted that the Veteran's back pain was related to her fibromyalgia in 2002 by a private rheumatologist.  Accordingly, she opined that the Veteran's low back pain "is less likely as not caused by or a result of her military service and more likely secondary to her fibromyalgia."   

July 2011 treatment records from Dr. JBS, a chiropractor, show that the Veteran reported a 13-year history of low back pain.  Spinal X-rays were taken.  Several thoracolumbar spine diagnoses were provided, including degenerative disc disease and multiple subluxation.  The doctor opined that the diagnoses "began while under active military duty and were caused by her normal job duties while active in the military."     

The Veteran did not serve in the Southwest Asia Theater of operations during the Persian Gulf War; therefore, she is not entitled to the undiagnosed illness presumption.  See 38 C.F.R. § 3.317(d).

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of lumbar spine arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  The first evidence of degenerative changes was in a July 1998 MRI, almost six years after service.

Service connection may still be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  STRs reveal no complaints of, diagnosis of, or treatment for any back problems between September 1989 and the Veteran's December 1992 discharge.  The Veteran's separation examination is missing.  The Board has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

However, the record reflects no complaints of specific low back pain and problems in medical records until December 1996, when scoliosis was shown on x-ray.  August 1994 treatment for generalized pain was discussed in terms of acute muscle soreness referable to the knees.  The Veteran does currently allege a longstanding history of back pain since service, but these allegations are not credible.  Contemporaneous records indicate acute complaints of back pain for many years, attributed by the Veteran to specific injuries, such as lifting, a car accident, or chasing a cow.  These reports are considered more accurate than current reports; during examination in connection with her claim for benefits, the VA examiner noted numerous inconsistent complaints and indicators of exaggeration or malingering.  Therefore, the Veteran's competent reports of experienced pain since service are not entitled to overmuch weight.  The Board concludes that there has been no continuity of symptomatology since service; service connection is not warranted based on a showing of continuity or chronicity.  The Board stresses that this is not a finding that the Veteran does not and has not experienced back pain; she has been treated for a series of incidents and complaints.  The lack of credibility goes to the reports of continuity since service and severity.  Records do establish continuity of back problems since approximately 2000, concurrent with a diagnosis of fibromyalgia.

Turning to the competent nexus opinions of record, the Board finds that the weight of the evidence is against the claim.  A private chiropractor has opined that the current low back disability began on active duty service, caused by her "normal job duties."  The examiner relies upon examination, reported history, and radiographic evidence.  Unfortunately, the opinion of Dr. JBS is outweighed by the negative medical opinion offered by the VA examiner.  Dr. JBS failed to report any details of the history provided him by the Veteran, as to either her in-service problems, her duties, or her post-service treatment and complaints.  The basis of his opinion cannot therefore be properly evaluated and his conclusion must be viewed as conclusory.  The proffered rationale in inadequate.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of the Board's determination regarding the credibility of the Veteran in reporting the nature and duration of her problems, the value of Dr. JBS's opinion is further undermined, as he relied upon her undocumented reports.

The April 2011 VA examiner, in contrast, was able to review the complete claims file, to include STRs and post-service records.  She accurately recounted the documented history and took additional information from the Veteran.  She noted some inconsistencies between the two accounts.  She provided detailed clinical findings , as opposed to the summary offered by Dr. JBS.  She formed an opinion as to the veracity of the Veteran's subjective complaints and offered specific instances supporting her conclusion.  Her opinion, that current back problems were more likely secondary to nonservice connected fibromyalgia, is well reasoned and supported by clinical findings.  It is entitled to great weight.

The Veteran has also expressed her opinion that current low back problems are related to service, but her opinion is not competent evidence.  While, as noted above, she can describe symptoms of pain, and could even report an observed causal connection (i.e., "I was struck and immediately felt pain"), she lacks the specialized knowledge and training required to offer an opinion on a nexus in this case where the relationship cannot be observed through the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To the extent the Veteran asserts her low back disability is part of a systemic arthritis condition, she misunderstands the medical evidence and her service connected disabilities.  The Veteran is service connected for chondromalacia patellae, not arthritis.  Further, there is no diagnosed systemic arthritis diagnosed.  Fibromyalgia is a systemic condition, and some doctors initially related knee pain to such, as they currently relate back pain.  However, the service connected knee condition pre-existed the diagnosis of fibromyalgia by almost a decade.  While some knee complaints may currently be attributable to fibromyalgia as opposed to chondromalacia patellae, they remain separate and distinct disabilities and the systemic condition is not service connected.  Even if the Veteran were competent to offer a diagnosis regarding her knees, none of the conditions she alleges are service connected.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


